Action to recover damages sustained by plaintiff because of the collapse of a portion of a retaining wall erected on his property pursuant to a contract. The complaint alleges negligence on the part of defendant Sylvester in the erection of the wall, and on the part of defendant Graeser in the preparation of the plans and specifications. Judgment in favor of plaintiff and against both defendants. Appeal by defendant Sylvester only. Judgment unanimously *570affirmed, with costs. No opinion. Present — Lazansky, P. J., Young, Scudder, Tompkins and Davis, JJ.